The Court

did not inquire into the truth of these allegations ; observing that if they were proved, they could not avail the prisoner .on any legal principles, by which alone the Court must be bound; and if they supported any equitable claims to favor for the prisoner, he might apply to the supreme executive, who had power [*400] to cause the sentence to be * executed, or who could pardon it absolutely, or on condition, at its discretion.
Judgment of death was then pronounced against the prisoner